                 Case 6:20-bk-02159-LVV               Doc 91         Filed 04/23/20   Page 1 of 1

[Dogmaphv] [District Order Granting Motion to Appear Pro Hac Vice]




                                          ORDERED.
Dated: April 23, 2020




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                      Case No.
                                                                            6:20−bk−02159−LVV
                                                                            Chapter 11
FoodFirst Global Restaurants, Inc.



________Debtor*________/

                    ORDER GRANTING MOTION TO APPEAR PRO HAC VICE
              AND DIRECTING PAYMENT TO THE UNITED STATES DISTRICT COURT

   THIS CASE came on for consideration, without hearing, of the Motion to Appear Pro Hac Vice (Document
# 80 ) ("Motion") of attorney John Cannizzaro for representation of Gordon Food Service, Inc .
Accordingly, it is ORDERED:

   1. The Motion is Granted.
   2. Attorney John Cannizzaro is admitted to appear before this Court in this case and any related adversary
proceeding as counsel for Gordon Food Service, Inc subject to Local Rule 2090−1.

  3. Within fourteen days from the date of this order, attorney John Cannizzaro shall pay to the Clerk, of the
United States District Court for the Middle District of Florida, an Attorney Special Admission Fee in the
amount of $150.00 and upon payment of the fee, file a Notice of Compliance with the Clerk of the U.S.
Bankruptcy Court. Procedures for Attorney Special Admission are available on the U.S. District Court's
website.

   4. Upon completion of the Court's electronic filing registration forms and requirements, the Clerk is
directed to issue attorney John Cannizzaro , a temporary login and password to the Court's electronic filing
system (CM/ECF) with filing privileges limited to this case and any related adversary proceedings. CM/ECF
access request should be directed to the ECF Helpdesk at ecfhelp@flmb.uscourts.gov. PACER accounts
required for viewing, must be set up by the attorney through PACER at http://www.pacer.gov.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
